Name: Commission Regulation (EEC) No 827/87 of 23 March 1987 amending Regulation (EEC) No 2226/78 laying down detailed rules for the application of intervention measures in the beef and veal sector
 Type: Regulation
 Subject Matter: trade policy;  animal product;  health
 Date Published: nan

 No L 80/6 Official Journal of the European Communities 24. 3 . 87 COMMISSION REGULATION (EEC) No 827/87 of 23 March 1987 amending Regulation (EEC) No 2226/78 laying down detailed rules for the application of intervention measures in the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 6a (6) thereof, Whereas Article 6a of Council Regulation (EEC) No 805/68 lays down for the period from 6 April 1987 to 31 December 1988 the rules for opening, suspending and resuming buying in by intervention agencies and for fixing buying-in prices ; whereas Article 3 of Commission Regulation (EEC) No 2226/78 of 25 September 1978 laying down detailed rules for the application of interven ­ tion measures in the beef and veal sector (3), as last amended by Regulation (EEC) No 3485/86 (4) should be amended accordingly ; (a) the average Community market price shall be recorded under the conditions laid down in Commission Regulation (EEC) No 3310/86 ('). Where reference is made to a group of qualities :  the average Community market price shall be calculated in accordance with Article 3 ( 1 ) (b) of the Regulation referred to above ;  the average market price or the average inter ­ vention price in a Member State or region within a Member State shall be the average of the market or intervention prices for each of those qualitites, weighted according to their importance in relation to the slaughterings in that Member State or region ;  the average Community intervention price shall be the average of the intervention prices of each of those qualities, weighted according to their importance in relation to Community slaughterings ; (b) buying in by intervention agencies in one or more Member States or in a region within a Member State shall begin on the second Monday following the day on which the conditions specified in para ­ graph 2 are found to occur simultaneously. It shall begin for the first time on 6 April 1987. However, intervention opened in Member States where those conditions cease to be met after 6 April 1987 shall remain open for as long as the recorded prices relate to the period preceding that date ; the buying-in price applicable in such cases shall be :  that specified in Article 6a (4) of Regulation (EEC) No 805/68 and shall be calculated without taking into account the prices for those Member States or,  if no such price has been fixed in accordance with that paragraph, an amount equal to 87 % of the intervention price ; (c) buying in shall be suspended on the second Monday following the third consecutive week in which the conditions referred to above have not been found to occur simultaneously, in which case the taking over of meat bought in by intervention agencies shall cease not later than the end of the week following the said three-week period ; (d) buying in shall resume on the second Monday following the second consecutive week in which the conditions referred to above are again found to occur simultaneously ; Whereas, in order to prevent the market from being disrupted as a result of the changeover to the new arran ­ gements, provision should be made, pursuant to Article 6a (5) of Regulation (EEC) No 805/68 , for maintaining inter ­ vention for a certain period at the buying-in prices appli ­ cable under the new arrangements in cases where inter ­ vention was opened before 6 April 1987. Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2226/78 is hereby amended as follows : 1 . Paragraphs 2 to 5 of Article 3 are hereby replaced by the following : '2. Article 6a of Regulation (EEC) No 805/68 shall apply in accordance with the following : (') OJ No L 148 , 28 . 6 . 1968 , p . 24 . 2) OJ No L 48 , 17. 2 . 1987, p . 1 . (3) OJ No L 261 , 26 . 7. 1978 , p . 5 . (4) OJ No L 320, 15 . 11 . 1986, p . 19 . 24. 3 . 87 Official Journal of the European Communities No L 80/7 buying-in prices which, on the basis of the two most recent price recordings, results in a change of more than 5 ECU per 100 kg in relation to that used previously ; the buying-in prices thus calcu ­ lated shall not apply until the second Monday following their fixing. (i) The decision to apply the measures provided for in Article 6a (5) shall be taken in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 and shall be subject to the detailed rules laid down when those measures are adopted.' (e) when the market situation in a Member State so requires, buying in may be opened or resumed earlier than shown in (b) or (d), as the case may be, but not before the Monday following the period in which the conditions concerned are found to occur simultaneously ; (f) the weighting used for calculating the average market price shall, for each category be based on the importance of each Member State's slaugh ­ terings in relation to those of the Community ; (g) buying-in prices shall be fixed, on the basis of the two most recently recorded market prices, before the last Monday of each month and, for the first time, before the last Monday of March ; the buying-in prices shall apply from the first Monday of the following month ; however, where the components used would otherwise result in a buying-in price which differs by less than 1,5 ECU per 100 kg from the previous buying-in price, the latter shall continue to apply ; (h) "Marked fluctuation" within the meaning of the second subparagraph of Article 6a (4) of Regulation (EEC) No 805/68 shall be taken to mean a change in the components used for calculating the (  ) OJ No L 305, 31 . 10 . 1968 , p. 28 . 2 . The second subparagraph of Article 18 (2) is hereby deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 March 1987. For the Commission Frans ANDRIESSEN Vice-President